Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/09/2022 has been entered. Claims 1-11 are pending. Claim 11 has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (JP 201781420) (see IDS filed 3/26/2021 and English Machine Translation).
Re claim 1: Mori discloses a pair of left and right vehicle head lamps (12L, 12R, fig. 4) each including a plurality of optical units (18, 20, 22, fig. 4) in a lamp chamber (chamber of 14, fig. 1), wherein a first variable light distribution type optical unit (right  22, fig. 4) that changes a light distribution mode (high beam, see para [0012]) of a high beam (high beam variable unit, see para [0012]) depending on a surrounding state and a traveling state of a vehicle is disposed in a first vehicle head lamp (12L, fig. 4) on a passenger seat side (see fig. 3) and a figure drawing optical unit (20, fig. 4) capable of forming a desired figure (see arrow, fig. 3) on a road surface in front of the vehicle (see fig. 3) by emitted light is disposed at a position symmetrical (see fig. 4) to the variable light distribution type optical unit (22) in a second vehicle head lamp (12R, fig. 4) on a driver seat side (see figs. 3, 4), and a second variable light distribution type optical unit (left 22, fig. 4) that changes the light distribution mode of the high beam (high beam, see para [0012]) depending on the surrounding state and the traveling state of the vehicle is disposed in the second vehicle head lamp (12R, fig. 4) on the driver seat side (see fig. 4).  

	Re claim 2: Mori discloses the plurality of optical units (18, 20, 22, fig. 4) of the first vehicle head lamp (12R, fig. 4) are disposed so as to be symmetrical to the plurality of optical units (18, 20, 22) of the second vehicle head lamp (12L, fig. 4).  

	Re claim 10: Mori discloses a low beam light distribution optical unit (18, fig. 4) forming a low beam light distribution pattern (head lamp 18 … light source for a low beam, see para [0014]) is further disposed in the first vehicle head lamp (12L, fig. 4). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) (see IDS filed 3/26/2021)
Re claim 3: Mori is silent about an optical axis of the figure drawing optical unit is set below a horizontal axis of a virtual screen, and an optical axis of the first variable light distribution optical unit is set above a horizontal axis of the virtual screen.  
Komatsu teaches an optical axis of the figure drawing optical unit (axis of PLo, fig. 3) is set below a horizontal axis of a virtual screen (H, fig. 3), and an optical axis of the first variable light distribution optical unit (axis of Phi, fig. 3) is set above a horizontal axis of the virtual screen (H, fig. 3).  
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the optical axis of the figure drawing optical unit below a horizontal axis of a virtual screen and set an optical axis of the variable light distribution optical unit above a horizontal axis of the virtual screen, in order to adjust the light output of the figured drawing optical unit downward.

Re claim 11: Mori is silent about an irradiation range of the figure drawing optical unit is disposed entirely below a horizontal axis of a virtual screen.   
Komatsu teaches an irradiation range  (see fig. 3) of the figure drawing optical unit (Lo, fig. 1) is disposed entirely below a horizontal axis (H, fig. 3) of a virtual screen (see fig. 3).
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the irradiation range of the figure drawing optical unit of Mori where an irradiation range of the figure drawing optical unit is disposed entirely below a horizontal axis of a virtual screen, in order to adjust the light output of the figured drawing optical unit downward.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) (see IDS filed 3/26/2021) and Ohshio et al. (US 2009/0116259) (hereinafter Ohshio).
Re claim 4: Mori is silent about an optical axis of the figure drawing optical unit is set on a vertical axis of a virtual screen, and an optical axis of the first variable light distribution type optical unit is set toward a driver seat side from a vertical axis of the virtual screen.  
Komatsu teaches an optical axis of the figure drawing optical unit (axis of PLo, fig. 3) is set on a vertical axis of a virtual screen (v, fig. 3), 
Ohshio teaches an optical axis of the first variable light distribution type optical unit is set toward a driver seat side from a vertical axis of the virtual screen (see figs. 1 and 2).
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the figure drawing optical unit to be set on a vertical axis of a virtual screen, in order to produce a light output distribution directed in a vertical direction.
Therefore, in view of Ohshio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the first variable light distribution type optical unit is set towards a driver seat side from a vertical axis of the virtual screen, in order to adjust the light output distribution directed towards a driver side to increase illumination.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) (see IDS filed 3/26/2021) and Yagi (US 2015/0085514).
Re claim 5: Mori is silent about the figure drawing optical unit and the first variable light distribution type optical unit are reflection devices whose surfaces are provided with a plurality of reflection elements arranged in a matrix form, and the reflection elements are capable of selectively reflecting incident light individually.
Komatsu teaches the figure drawing optical unit (Lo, fig. 1) is a reflection device (44, fig. 2c) whose surfaces are provided with a plurality of reflection elements (DMD, para [0024]) see arranged in a matrix form (see fig. 1).
Yagi teaches a first variable light distribution type optical unit (1, fig. 1) is a reflection device (30, fig. 1) whose surfaces are provided with a plurality of reflection elements (34, fig. 3) arranged in a matrix form (see fig. 3).
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflection device whose surfaces are provided with a plurality of reflection elements arranged in a matrix form to the figure drawing optical unit of Mori, in order to produce a desired resolution and light illumination range for the figure drawing optical unit.
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflection device whose surfaces are provided with a plurality of reflection elements arranged in a matrix form to the first variable light distribution type optical unit of Mori, in order to produce a desired resolution and light illumination range for the first variable light distribution optical unit.
Re claim 6: Mori is silent about a number of reflection elements of the figure drawing optical unit is larger than a number of reflection elements of the first variable light distribution optical unit.  
Komatsu and Yagi teach a number of reflection elements (see fig. 2c of Komatsu and fig. 3 of Yagi) of the figure drawing optical unit (44, fig. 2c of Komatsu) (Komatsu comprises a plurality of reflection surfaces in 34 shown in figure 1) is larger than a number of reflection elements (32, fig. 3 of Yagi) (Yagi comprises 9 reflection surfaces 32) of the first variable light distribution optical unit (1, fig. 1).
Therefore, in view of Komatsu and Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure drawing optical unit of Komatsu with the first variable light distribution type optical unit of Yagi in the head lamp of Mori such that a number of reflection elements of the figure drawing optical unit is larger than a number of reflection elements of the variable light distribution optical unit, in order to produce a desired resolution and light illumination range for the head lamp.

Re claim 7: Mori is silent about an irradiation range of the figure drawing optical unit on the virtual screen is configured to be narrower than an irradiation range of the first variable light distribution optical unit on the virtual screen.  
Komatsu and Yagi teach an irradiation range of the figure drawing optical unit (PLo, fig. 3 of Komatsu) on the virtual screen (see fig. 3 of Komatsu) is configured to be narrower than an irradiation range of the variable light distribution optical unit (PH, fig. 9A of Yagi) on the virtual screen (see fig. 9A).
Therefore, in view of Komatsu and Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure drawing optical unit of Komatsu with the variable light distribution type optical unit of Yagi in the head lamp of Mori such that an irradiation range of the figure drawing optical unit on the virtual screen is configured to be narrower than an irradiation range of the variable light distribution optical unit on the virtual screen, in order to produce a desired resolution and light illumination range for the head lamp.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) and Yagi (US 2015/0085514) as applied to claim 5 above, and further in view of Ichikawa (JP 2018118556) (see IDS filed 3/26/2021).
Re claim 8: Mori in view of Komatsu and Yagi is silent about a figure formed on the virtual screen by the figure drawing optical unit has higher luminance than luminance of a figure formed on the virtual screen by the first variable light distribution optical unit.  
Ichikawa teaches a figure formed on the virtual screen (700, fig. 1A) by the figure drawing optical unit has higher luminance (see para [0004]) than luminance of a figure formed on the virtual screen by the first variable light distribution optical unit (704, 702, fig. 1A). 
Therefore, in view of Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the luminance of the figure formed on the virtual screen by the figure drawing optical unit than the luminance formed on the virtual screen by the variable light distribution optical unit, in order to increase visibility of the figure.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Ichikawa (JP 2018118556) (see IDS filed 3/26/2021).
Re claim 9: Mori is silent about luminance of a light source constituting the figure drawing optical unit is configured to be higher than luminance of a light source constituting the first variable light distribution optical unit.  
Ichikawa teaches wherein luminance of a light source (laser, see para [0003]-[0004]) constituting the figure drawing optical unit (700, fig. 1A) is configured to be higher than luminance of a light source (light source unit, see fig. 2) constituting the first variable light distribution optical unit (see fig. 2).
Therefore, in view of Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sources of Mori with the light sources of Ichikawa where luminance of a light source constituting the figure drawing optical unit is configured to be higher than luminance of a light source constituting the variable light distribution optical unit in order to increase visibility of the figure.

Response to Arguments
Applicant's arguments filed 2/09/2022 have been fully considered but they are not persuasive. 
	Regarding applicant's argument that " Mori discloses, at para. [0021], the right head lamp unit 12R is on the driver's seat side of a vehicle and the left head lamp unit 12L is on a passenger's seat side of the vehicle, wherein the road surface drawing unit 20 is provided only in the right head lamp unit 12R, and the high beam variable unit 22 is provided only in the left head lamp unit 12L. As such, Mori teaches that the high beam variable unit and the road surface drawing unit will never be disposed in the same head lamp unit or on the same side of the vehicle", the examiner notes that the cited portion refers to the embodiment shown in figure 1 which is not relied upon in the rejection. 
	Regarding applicant's argument that " there is no motivation to modify Mori to include the second variable light distribution type optical unit in the second head lamp as taught by Komatsu", the examiner notes that the Komatsu reference is no longer relied upon in the rejection of newly amended claim 1 and applicant's amendment necessitated new grounds of rejection since the newly amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albou et al. (US 2017/0305332) discloses a similar vehicle head lamp.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875